ORDER PER CURIAM: David McCannon appeals his conviction after jury trial in the Johnson County Circuit Court of one count of the class C felony of possession of a controlled substance. He presents two points on appeal. First, he claims the trial court erred in overruling his Batson objection. Second, he claims that his conviction is not supported by sufficient evidence. Because a published opinion would have no prece-dential value, a- memorandum has been provided to the parties. Rule 30.25(b). The judgment is affirmed. ■